DETAILED ACTION
	Applicant’s amendments to the claims, filed on 8/19/2021, were received. Claim 1 was amended. Claims 2-9 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 7-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 7 is drawn to a method for providing pressurization coating on a substrate. The invention of claim 7 is independent or distinct from the invention originally claimed since the method of claim 7 does not require the claimed fasteners as recited in the invention drawn to the originally claimed apparatus.
Restriction for examination purposes is proper for the reason given above, and there would be a serious search and/or examination burden if restriction were not required because (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Amendments
	Support for the claim amendments, filed on 8/19/2021, can be found in Applicant’s specification, Pg. 8, lines 21-23 through Pg. 10, lines 1-5.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Badger (USP 3084662, already of record).

The limitation “a pressurization chamber attached to the die tool” provides proper antecedent basis for “the attachment of the pressurization chamber to the die tool” in claim 1.


Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
Prince further teaches that the coating material is heated to a liquefied or fluid temperature state and delivered to the coating die 56 (para 0039). Thus, this corresponds to the coating die 56 (die tool) having a heating environment.1

Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the 

The previous art combination above does not explicitly teach that the pressurization chamber comprises an adjustable exit seal including fasteners.
However, Badger teaches an outlet 20 (exit seal) that defines an exit aperture and provides an egress for material 8 (substrate) from chamber 10 (col. 2, lines 11-46; see for example Figs. 1-4).  Badger teaches that the outlet 20 is an adjustable exit seal since different members 26, 28, 30 can be provided for particular substrates. Badger further teaches that the chamber 10 is a pressurization chamber since the chamber does not operate at ambient pressure (col. 3, lines 40-44). Baylor further shows a plurality of screws (first and second fasteners; see for example Fig. 4) that apply adjustable pressures to different portions of outlet 20 (exit seal) for tightening and loosening members 26, 28, 30 during replacement against chamber 10. As mentioned above, Badger further teaches that the outlet 20 (exit seal) provides the advantage of being dimensioned to particular substrates and guiding substrates through the chamber (col. 2, lines 33-46). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the adjustable exit seal with the .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record).

The limitation “a pressurization chamber attached to the die tool” provides proper antecedent basis for “the attachment of the pressurization chamber to the die tool” in claim 4.

Regarding claim 4, Prince discloses a coating die 56 (die tool) that forms a coating chamber and is configured to apply a coating material to a passing substrate 26 (para 0036, 0042-0043; see for example Figs. 3 and 4).
Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
2

Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the device (i.e., preventing the substrate 12 from being subjected to an uncontrolled change in pressure as the substrate 12 transitions from the impregnation chamber 18 to the expansion chamber 46i) (see col. 9, lines 2-5). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed pressurization chamber and attachment with the coating die of Prince, as taught by Propp, for the benefit of isolating the coating die 56 (die tool) and controlling the pressure drop within the system.




Thus, Prince does not explicitly teach an adjustable exit seal that defines an exit aperture of the pressurization chamber.
However, Propp further teaches end seal 36b (exit seal) that defines an exit aperture and provides egress of the substrate 12 from expansion chamber 46L (pressurization chamber) (col. 5, lines 16-26; col. 8, lines 34-52; see for example Fig. 1). Propp further teaches that the end seal 36b (exit seal) is adjustable since the amount of pressure is regulated in the end seal 36b (exit seal) (col. 5, lines 21-26; col. 6, lines 15-21; col. 8, lines 48-52). Propp further teaches that the end seal 36b (exit seal) with expansion chamber 46L (pressurization chamber) effectuate a smoother pressure transition from the pressure inside the device to the pressure outside the device (col. 5, lines 53-58). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine an adjustable exit seal with the pressurization chamber in the art combination above, for the benefit of effectuating a smoother pressure transition from the pressure inside the system to the pressure outside.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Badger (USP 3084662, already of record) as applied to claim 1 above, and in further view of Niedermair (US 20020062545).
Regarding claims 2 and 3, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).3 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate at the claimed temperature and pressure ranges, as taught by Niedermair, for the benefit of obtaining optimal penetration of the coating material.



Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) as applied to claim 4 above, and in further view of Niedermair (US 20020062545).
	Regarding claims 5 and 6, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).4 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate .

Double Patenting
The nonstatutory double patenting rejection is withdrawn since instant claim 1 has been amended to be sufficiently and patentably distinct from claim 1 of U.S. Patent No. 10576491. Specifically, the limitations reciting the pressurized and heating environments within the die tool, in addition to the claimed features related to the attachment of the pressurization chamber to the die tool, render instant claim 1 patentably distinct from claim 1 of U.S. Patent No. 10576491. Further, the claimed invention of independent claim 4 is deemed sufficiently and patentably distinct from claim 1 of U.S. Patent No. 10576491 for the same reasons above.

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Applicant asserts on Pg. 9 of Remarks that the previous Office action has not shown that each and every element of independent claims 1 and 4 is taught or suggested in the cited references.
In response, the Examiner respectfully maintains that Prince and Propp meet the limitations recited in the claim amendments for the reasons mentioned above (see Pgs. 4-5 of Office action above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        2 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        3Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).
        4Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).